Action to foreclose tax liens. Judgment for plaintiff modified on the facts by striking out the third direction as to payments, contained in the first ordering paragraph, and by substituting in lieu thereof the following: “ Third: Said Referee shall also pay to the plaintiff the sum of $37,499.66, the said sum so reported due as aforesaid, together with the legal interest thereon from the date of said report or as much thereof as the purchase money of the premises will pay the same, and also the sum of $128.45 due the plaintiff, for its costs and disbursements in this action with interest thereon from the date hereof.” The judgment is further modified on the facts by striking from the third ordering-paragraph the words “ and the order in which they are to be sold:” and also by striking therefrom the description of the premises contained in the third ordering paragraph commencing with the words “ Parcel No. 1 ” and ending with the description of Parcel No. 12 and by substituting in lieu thereof the description of the property as contained in the “ Fourth ” paragraph of the complaint. As so modified, the judgment is unanimoiisly affirmed, with costs to the respondent. Conclusions of law as proposed by the appellant numbered “ Third ” and “ .Seventh ” are reversed and disallowed. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.